McFarland, J.,
dissenting.—I dissent. While the Penal Code does not allow an exception to a ruling of the court, denying a challenge to a juror for actual *316bias, it is true that it does allow an exception to a ruling upon the admissibility of evidence on the trial of such challenge,—thus presenting a wonderful example of the incident being considered more important than the principle, and a part greater than the whole. But notwithstanding this anomaly, it does not follow that a judgment of conviction must be reversed every time a court commits an error in ruling upon testimony on the trial of a challenge. The rule of section 1258, that this court must not regard “ exceptions which do not affect the substantial rights of the parties,” applies here, as well as to wiser provisions of the law. Now, in what way was any substantial right of appellant affected by the refusal of the court to allow the three jurors to be asked whether their opinions were adverse to defendant? When the question was asked in each instance the juror had been examined at great length as to the strength and fixedness of his opinion, and defendant had interposed his challenge for actual bias. It must be remembered that whether or not the court should have allowed the challenge is not before us; that was a ruling which we cannot review. The defendant was not injured, therefore, by the rejection of the proposed question, unless we can assume upon any possible view that the ruling of the court on the challenge would or might have been different if it had hnown that the opinion of the juror — such as it was—was adverse to defendant. But the court at that juncture had no business with the question, “To which side does the opinion of the juror incline? ” If the opinion of the juror disqualified him, he should have been discharged, no matter from what side the challenge came. And to assume that the judge of the court below would have changed his ruling and allowed the challenge, if he had known that such change of opinion would have favored one party as against the other, would be to assume that he was partial and unfair,—an assumption utterly intolera*317ble. I cannot see, therefore, how the allowance of the proposed question could possibly have affected the final ruling of the court on the challenge,— a ruling which we cannot disturb. I think, therefore, that the judgment should be affirmed. I have assumed that the question was a proper one, because I suppose that point may be considered as settled by the judgment of this court, in People v. Brown,— a judgment in which I did not concur, and from which I had no opportunity to dissent. The facts of that case, however, differ from those of the case at bar.
The practice lately grown up of asking all sorts of imaginable questions of jurors has come to be a grievous evil, and should be discouraged in every legitimate way.